Notice of Pre-AIA  or AIA  Status
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modifications by presenting a limited summary,   of the bids for offers, it does not reasonably provide enablement for other modifications.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
 
The claims have been amended to the following:
modify the presentation  regardless of the one or more user options in the first user file and the one or more user options in the second user file, such that the modified presentation is configured to conserve display space and facilitate quicker perusal of the one or more transaction parameters

The specification teaching on this is the following: 
Regardless of the format or style of the presentation 52 of indications chosen by the user, it is important that the user 16 be presented with sufficient information to make a determination as to whether or not the user 16 would like to pursue the bid or offer further. As such, initial displays 52 may only present a limited summary of the bid or offer in order to conserve space and facilitate quicker perusal of larger number of bids and offers. The user 16 may then request more detailed information regarding specific bids and offers, if desired.

The amended claims read on modifying the firstly generating presentation according to the regardless step. The examiner fails to find this embodiment in the originally filed specification.  Moreover, as the amended claim reads on modifications beyond presenting a limited summary,   of the bids for offers,  the scope of the claims even assuming the specification teaches this modification should be amended to “a limited summary of the bid or offer in order to conserve space and facilitate quicker perusal of larger number of bids and offers”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The following limitation is vague and indefinite
generate a presentation comprising one or more transaction parameters of the  one or more indications based on one or more user options in the first user file and one or more options in the second user file, the one or more user options in the first user file comprising preferences for display of the one or more indications to the first user, the one or more user options in the second user file comprising preferences for presentation of the one or more indications to other users and acceptance of the one or more indications by the other users
As each second trader user has preferences for presentation of the indications and acceptance of the preferences for the presentations of the first trader and each first trader and second trader are also a second trader and a first trader depending on the perspective of the trade,  it is unclear what the presentation is vague and indefinite, forming an infinite loop. 

The limitation “modify the presentation  regardless of the one or more user options in the first user file and the one or more user options in the second user file ……” is confusing and indefinite.  Given one interpretation, the “regardless” would mean despite the prevailing circumstances. Here the prevailing circumstances (the preferences) for the  format or style of the indications presented via the interface of at least two users. And if the presentation is presented regardless of the preference file of all of the users, the system’s default modified presentation is unclear as to what is being modified. 
In addition, the limitation “such that the modified presentation is configured to conserve display space and facilitate quicker perusal of the one or more transaction parameters” is indefinite in scope as the bolded items are subjective terms without a reference by which to determine objectively. 
 

Response to Arguments

 The rejection under 101 has been withdrawn as are the rejections of 112 under the previous office action. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/RICHARD C WEISBERGER/               Primary Examiner, Art Unit 3698